Case: 21-10873      Document: 00516276533         Page: 1    Date Filed: 04/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 12, 2022
                                  No. 21-10873
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Cadena,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:19-CR-631-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          David Cadena appeals the sentence imposed following his guilty-plea
   conviction for carjacking resulting in serious bodily injury in violation of 18
   U.S.C. § 2119(2). He argues that his 300-month above-guidelines sentence
   of imprisonment is substantively unreasonable because it was too harsh and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10873      Document: 00516276533           Page: 2   Date Filed: 04/12/2022




                                     No. 21-10873


   his applicable guidelines range already accounted for the various factors that
   the court cited as justification for an 179-month upward variance from the top
   of that range.
          Cadena’s challenge to the substantive reasonableness of his sentence
   was preserved, and our review is for abuse of discretion. See Holguin-
   Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020); United States v.
   Scott, 821 F.3d 562, 567 (5th Cir. 2016). In reviewing an above-guidelines
   sentence for substantive reasonableness, this court considers “the totality of
   the circumstances, including the extent of any variance from the [g]uidelines
   range,” to determine whether the 18 U.S.C. § 3553(a) factors support the
   sentence. United States v. Fraga, 704 F.3d 432, 440 (5th Cir. 2013) (internal
   quotation marks and citation omitted).           A sentence is substantively
   unreasonable if it “(1) does not account for a factor that should have received
   significant weight, (2) gives significant weight to an irrelevant or improper
   factor, or (3) represents a clear error of judgment in balancing the sentencing
   factors.” United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal
   quotation marks and citation omitted). “Appellate review for substantive
   reasonableness is highly deferential, because the sentencing court is in a
   better position to find facts and judge their import under the § 3553(a) factors
   with respect to a particular defendant.” Fraga, 704 F.3d at 439 (internal
   quotation marks and citation omitted).
          The record shows that the district court gave due consideration to the
   § 3553(a) factors and emphasized the nature and circumstances of the
   offense—which involved Cadena striking the victim with a fire extinguisher
   multiple times on the head and other parts of her body resulting in severe,
   near-death injuries—and the need to afford adequate deterrence, promote
   respect for the law, protect the public, and provide just punishment.
   Additionally, his argument that his sentence was substantively unreasonable
   because the district court based his sentence on aggravating factors that were



                                          2
Case: 21-10873     Document: 00516276533           Page: 3   Date Filed: 04/12/2022




                                    No. 21-10873


   already factored into his guidelines range is foreclosed. See United States v.
   Brantley, 537 F.3d 347, 350 (5th Cir. 2008). Accordingly, Cadena has not
   shown that his sentence is substantively unreasonable. See Warren, 720 F.3d
   at 332. Moreover, the extent of the variance in this case is similar to others
   we have affirmed. See United States v. Hebert, 813 F.3d 551, 561-63 (5th Cir.
   2015); United States v. McElwee, 646 F.3d 328, 344-45 (5th Cir. 2011); United
   States v. Key, 599 F.3d 469, 475-76 (5th Cir. 2010); United States v. Mejia-
   Huerta, 480 F.3d 713, 717, 723 (5th Cir. 2007).
          The district court’s judgment is AFFIRMED.




                                         3